IN THE SUPREME COURT OF THE STATE OF DELAWARE

LEXINGTON INSURANCE                       §
COMPANY,                                  §    No. 319, 2016
                                          §
      Defendant Below-                    §    Court Below: Superior Court
      Appellant,                          §    of the State of Delaware
                                          §
      v.                                  §
                                          §
ALMAH LLC and SL GREEN                    §
REALTY CORPORATION,                       §
                                          §
      Plaintiffs Below-                   §
      Appellees.                          §

                           Submitted: June 21, 2016
                           Decided:   June 28, 2016

Before STRINE, Chief Justice; HOLLAND and SEITZ, Justices.

                                     ORDER

      This 28th day of June 2016, it appears to the Court that:

      (1)    We have before us an application for interlocutory review of a

Superior Court decision addressing cross-motions for summary judgment in an

insurance coverage dispute turning on issues of contract interpretation.           The

appellant’s request is based on the Superior Court’s January 27, 2016

memorandum opinion and May 24, 2016 order denying the appellant’s motion for

reconsideration.1


1
 Almah LLC v. Lexington Ins. Co., 2016 WL 369576 (Del. Super. Jan. 27, 2016), reargument
denied, 2016 WL 3092687 (Del. Super. May 24, 2016).
      (2)    Under Supreme Court Rule 42, applications for interlocutory review

are addressed to this Court’s sound discretion. In determining whether to accept

the interlocutory appeal, this Court may consider all relevant factors, including the

trial court’s decision of whether to certify the appeal.

      (3)    In a detailed order dated June 20, 2016, the Superior Court carefully

considered the relevant factors in Rule 42(b) and explained why interlocutory

review was not warranted.        We give considerable weight to a trial judge’s

thoughtful consideration of the Rule 42(b) factors. For the reasons stated in the

Superior Court’s well-reasoned order, the Court determines in its discretion that

the application for interlocutory review does not meet the requirements of

Rule 42(b) and should be refused.

      NOW, THEREFORE, IT IS HEREBY ORDERED that the interlocutory

appeal is REFUSED.

                                               BY THE COURT:

                                               /s/ Leo E. Strine, Jr.

                                               Chief Justice